Citation Nr: 1017611	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  04-02 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to March 
1954.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  

In July 2005, the Veteran, accompanied by his representative, 
testified before the undersigned Acting Veterans Law Judge at 
a videoconference hearing.  A transcript of the hearing has 
been associated with the claims file.  

In January 2006, the Board remanded the matter to the RO for 
additional evidentiary development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The weight of the competent evidence is in relative equipoise 
on the question of whether the Veteran's kidney disorder, 
currently manifested by chronic renal insufficiency, is due 
to disease that had its onset during his active service. 


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
kidney disorder, currently manifested by chronic renal 
insufficiency, is due to disease that was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  Considering the record in light of the 
above criteria, and in view of the favorable disposition, the 
Board finds that all notification and development action 
needed to render a fair decision on this matter has been 
accomplished.  

III.  Analysis

The Veteran asserts service connection is warranted for a 
kidney (renal) disorder.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.  Cir. 2009); 
Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995). 

Also, certain chronic diseases, including calculi of the 
kidney, may be presumed to have been incurred during service 
if manifested to a compensable degree within one year of 
separation from active service.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a Veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Lay evidence can also be competent 
and sufficient evidence of a diagnosis or to establish 
etiology if (1) the layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of 
the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (BVA has a duty to assess).

Here, the Board finds that the evidence is at least in a 
state of relative equipoise in showing that the Veteran 
currently has a kidney disorder that at least as likely as 
not due to disease that had its onset during his active 
service.  

The Veteran's service treatment records (STRs) were lost in a 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri, in July 1973. The record on appeal does, 
however, contain a copy of his March 1954 separation 
examination, which shows that clinical evaluation of the 
genitourinary system was "normal."  The separation 
examination also notes that the Veteran was treated for 
chancroid in Korea in March 1953, with no evidence of other 
venereal or communicable disease.  

In addition to the March 1954 discharge examination, the 
record on appeal also includes three service department 
records containing information recreated from hospital 
admission cards.  The first indicates that the Veteran was 
treated in May 1952 for cellulitis, leg, without 
lymphangitis.  The second shows that he was treated again in 
May 1952 for common cold.  The final record demonstrates that 
the Veteran was treated for chancroid (Ducrey's bacillus) in 
April 1953 while he was in Korea.  

To the extent the remainder of the STR is unavailable, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA has a heightened duty to consider 
applicability of the benefit of the doubt rule under such 
circumstances.  Further, VA has an increased obligation to 
evaluate and discuss in its decision all the evidence that 
may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. 
App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

In any event, a Veteran is competent to report factual 
matters about which he had firsthand knowledge, including 
experiencing pain during service, reporting to sick call, and 
undergoing treatment.  See Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  Here, the Veteran testified during his July 
2005 Board hearing that while in Korea he experienced a 
burning sensation while urinating, plus pain in the legs and 
right low back.  He went to sick call, but was transferred by 
truck to Yongdon Po.  There, he was not told the diagnosis, 
but was given antibiotics and two days of rest.  A couple of 
months later, he was sent back to the U.S. to be discharged.  
The Board finds that the Veteran's testimony is credible and 
competent evidence of his in-service symptoms and treatment.  
See id.  

The Veteran further testified during his July 2005 Board 
hearing that he had recurrence of the same symptoms after his 
March 1954 service discharge.  He saw a private physician in 
approximately June or July of 1954 due to recurrence of the 
burning sensation and right leg and side pain.  He was given 
penicillin and told to rest for a couple of days.  Six months 
later, he had the same symptoms, so he went to a private 
hospital.  He was diagnosed with jaundice and again given 
penicillin.  His symptoms cleared up and he was discharged.  
Seven or eight months later, the symptoms recurred, so he 
went back to the private hospital.  He was again given 
penicillin.  Thereafter, in January 1957, he had the same 
symptoms again.  He went to VA because he had just found out 
that he was eligible for VA treatment.  The VA physician told 
him that his right kidney was infected.  Also, a dietician 
told him that he had had too much calcium in his diet during 
service.  The dietician told put him on a low calcium diet.  

The Veteran's brother and sister wrote statements in January 
2006 similarly explaining the circumstances of the Veteran's 
post-service treatment. 

The record on appeal currently does not contain copies of the 
Veteran's post-service, non-VA treatment records.  The record 
does, however, include a May 1957 VA treatment summary, which 
notes that the Veteran had inpatient treatment one month 
prior at another hospital.  During the prior treatment, 
according to the May 1957 VA record, he was treated for two 
weeks with symptoms including yellow eyes, fever, chills, and 
right flank pain.  He was told he had liver disease.  After 
discharge, he was well for two weeks, but then developed 
similar symptoms.  It was also noted that he had prior 
treatment with penicillin for gonorrhea in 1952 and 1953.  
His current symptoms did not include hematuria or pyuria.  

The May 1957 VA treatment summary then reports results of a 
thorough clinical evaluation, including results of an 
intravenous pyelogram and X-rays.  Based on results of the 
treatment, the Veteran was diagnosed with sickle cell anemia 
and right renal calculus with previous hydronephrosis 
(infected).  

The evidence also includes a VA treatment summary from 
November 1957 showing that the Veteran was admitted again in 
August 1957 due to complaints of right flank pain, chills, 
and fever.  He was diagnosed with right renal calculi and 
right ureteral calculus.  Accordingly, he underwent a 
pyelolithotomy and nephrolithotomy with draining nephrostomy, 
right ureteral lithotomy, and cystoscopy.   

The Veteran asserted during his Board hearing that he never 
had subsequent kidney stones after his treatment in 1957, but 
he continued to have similar symptoms.  Consistent with his 
assertions, the record shows no further treatment until 1996.  
In particular, a January 1996 VA telephone contact note shows 
that the Veteran complained of right flank pain for one week.  
Accordingly, he underwent a kidney ultrasound biopsy (KUB), 
which revealed multiple stones, including prostate, likely 
causing flank pain.  In February 1996, he underwent an 
intravenous pyelogram (IVP), which revealed prior right renal 
surgery; evidence of prior chronic pyelonephritis with upper 
pole parenchymal thinning and calyceal clubbing; scar at the 
lower pole of the right kidney and a bulge in the contour at 
the lower pole, considered to represent a secondary 
subcortical nodule.  No evidence of renal mass, ureteric 
obstruction, or calculi.  Thereafter, the Veteran's VA 
treatment records show an assessment of chronic renal 
insufficiency (CRI) (also diagnosed as chronic renal 
failure).

In connection with his present claim, the Veteran underwent a 
VA examination in September 2009 to determine the likely 
etiology of the present CRI.  The Board finds that the VA 
examination is highly probative.  First, the VA examiner was 
thoroughly and accurately informed of the Veteran's pertinent 
medical history.  In fact, the VA examiner reviewed the 
claims file and quoted extensively from the available service 
records and VA treatment records from 1957 up to the present.  
Also, the Veteran himself informed the VA examiner that he 
was twice treated with penicillin during service in Korea due 
to back pain.  According to the VA examiner, this repeated 
penicillin treatment during service cleared the associated 
infection, but did not cure the issue.  The Veteran also 
informed the VA examiner that he was not asked during his 
service discharge examination if he was ever sick.  The 
Veteran then described to the VA examiner the history of his 
post-service treatment.  Finally, the VA examiner performed a 
thoroughly clinical evaluation, including laboratory testing.  
Based on the results of the examination, the VA examiner 
diagnosed the Veteran with CRI.  The Board finds for these 
reasons that the VA examiner was fully informed of the 
circumstances of the Veteran's case.  

On review of the history, the VA examiner commented that the 
Veteran's condition, after onset in October 1953, continued 
for the next approximately 2 years.  This consisted of 
infection with intermittent remission due to penicillin 
therapy.  In total, according to the VA examiner, the 
Veteran's nephrological issues took approximately three years 
to treat after onset.  The VA examiner found it highly 
suggestive, per the Veteran's report, that during the period 
of his chronic kidney issues, the kidneys' ability to 
function normally was chronically impaired.  Therefore, 
overall, the Veteran's condition had progressively worsened 
overall from prior to 1954 up to the present.  The VA 
examiner observed that a 1996 computed tomography (CT) scan 
showed prior chronic pyelonephritis, but there was no 
evidence to suggest that the Veteran developed pyelonephritis 
after his 1957 surgery.  

The VA examiner then clarified that the record was 
insufficient to determine exactly what occurred during the 
Veteran's service.  Nonetheless, the VA examiner found that 
it is reasonable from the available data to state that it was 
more likely than not that the Veteran developed chronic renal 
insufficiency at least in part due to the development of the 
significant renal calculi removed in 1957; later removal of a 
ureteral calculi also played a part in the outcome.  On the 
question of whether these renal calculi (removed in 1957) 
began developing during the Veteran's active service, the VA 
examiner found the lack of contemporaneous medical records 
especially "problematic."  This caused the VA examiner to 
give "some weight" to the Veteran's report of repetitious 
penicillin therapy.  The VA examiner commented that although 
the penicillin may have initially been accurately provided 
only for gonorrhea and not the kidneys, it would have 
temporarily cleared his symptoms.  The VA examiner also gave 
considerable weight to the Veteran's assertions that he had 
continued to have symptoms that were chronically the same.  

The VA examiner then explained that the Veteran's case was 
reviewed by an attending in nephrology, who also found that 
his chronic kidney disease, stage III, is as least as likely 
as not cause by or a result of chronic pyelonephritis and 
nephrolithiasis.  

In summary, the VA examiner concluded that the Veteran's 
current CRI was at least as likely as not due to the 
development (and subsequent surgery) of renal calculi.  
Although it is unclear if the VA examiner was simply 
restating the Veteran's opinion, the examiner noted that the 
onset of the renal calculi occurred in October 1953, during 
the Veteran's active service in Korea.  In any event, an 
overall reading of the opinion indicates that the VA examiner 
found the Veteran's current kidney disorder to be related to 
his service.  The VA examiner's opinion is otherwise 
uncontroverted by the remaining evidence of record, and the 
Board finds that it is highly probative with regard to the 
issue of the likely date of onset of the Veteran's current 
CRI.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (explaining a factually accurate and fully articulated 
opinion based on sound reasoning carries significant 
probative weight).

To conclude, the Board points out that this case has 
undergone extensive evidentiary development.  Nonetheless, 
the Veteran's entire STR remains unavailable as do the post-
service, private treatment records.  The VA treatment records 
from 1957, however, indicate that the Veteran had prior 
kidney treatment.  Moreover, the September 2009 VA examiner 
provided an opinion supporting the Veteran's claim.  For 
these reasons, the Board finds the evidence to be at least in 
a state of relative equipoise in showing that the Veteran has 
current CRI that as likely as not had its onset during his 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Accordingly, by extending the benefit of the doubt 
to the Veteran, service connection is warranted.  


ORDER

Service connection for a kidney disorder currently manifested 
by chronic renal insufficiency is granted.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


